EX-10 2 stj-sqa.htm SUPPLIER QUALITY AGREEMENT
ST. JUDE MEDICAL

Supplier Quality Agreement - Components

--------------------------------------------------------------------------------


THIS SUPPLIER QUALITY AGREEMENT (this “Agreement”) is entered into and made
effective this  10th  day of  February, 2016 (“Effective Date”) by and between
NVE Corporation with a mailing address of 11409 Valley View Rd., Eden Prairie,
MN 55344 (“Supplier”) and:   (check one)

[   ] St. Jude Medical, Cardiology Division, Inc., with a mailing address of
5050 Nathan Lane, Plymouth,
     Minnesota 55442 USA (“SJM”)
[X] Pacesetter, Inc., with a mailing address of 15900 Valley View Court, Sylmar,
CA 91342 USA (“SJM”)
[   ] Advanced Neuromodulation Systems, Inc., with a mailing address of 6901
Preston Road, Plano, Texas
     75024 USA (“SJM”)
WHEREAS, various foreign and domestic laws, regulations and standards relating
to quality requirements for medical devices require SJM to have written
agreements in place with certain of its suppliers;

WHEREAS, the parties herein wish to address quality assurance matters relating
to the Components (as defined below) that SJM may purchase from Supplier from
time to time.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and for other good and valuable consideration of which receipt is
acknowledged, the parties agree as follows:

1.     GENERAL

     1.1     CHANGE NOTIFICATION. Supplier shall notify SJM promptly, but in all
cases within ten (10) days, of Supplier becoming aware of a potential change to
the Components (a "Proposed Change"). Supplier shall not implement any Proposed
Change without SJM's prior written approval, which SJM shall not unreasonably
withhold. If the Proposed Change is approved by SJM, Supplier agrees to delay
the implementation of the Proposed Change as necessary to allow for SJM to
obtain any regulatory clearances and/or approvals. If the Proposed Change may
affect the performance, safety or effectiveness of the Components, Supplier
shall furnish SJM a detailed, written description of the nature, type and extent
of the Proposed Change and the reason for the Proposed Change at least one
hundred eighty (180) days in advance of Supplier's proposed implementation date
for the Proposed Change.

     Proposed Changes that may affect the performance, safety or effectiveness
of the Components include, but are not limited to, changes to the following:



      (a)      Composition or performance of the Component;
  (b)  Processing or monitoring of the Component;
  (c)  Quality control method(s) relating to the Component;
  (d)  Location of any facility where the Component is manufactured;
  (e)  ISO certification status or other regulatory status;
  (f)  Significant document control system or traceability system change;
  (g)  Quality system and/or organizational structure potentially impacting the
manufacturing and the quality of the Component;
  (h)  Supplier's suppliers that supply components incorporated into the
component;
  (i)  Supply chain or manufacturing processes that significantly alter,
positively or negatively,



86060 Ver. B
Supplier Quality Agreement Template
Page 1 of 8  
This confidential document is the property of St. Jude Medical and shall not be
reproduced, distributed, disclosed or used without the express written
consent of St. Jude Medical.



ST. JUDE MEDICAL

Supplier Quality Agreement - Components

--------------------------------------------------------------------------------


                Supplier's environmental impact.


     1.2     VENDORS AND CONTRACTORS. Supplier maintains and exercises
appropriate controls over any and all vendors and contractors that provide
services or products to Supplier that may impact the quality of Components. All
services and products provided to Supplier and used for the Components comply in
all material respects with applicable laws and are adequate to ensure that the
Components comply with their Specifications

     1.3     PRODUCT CONFORMITY. Shipments of Components to SJM will be
accompanied by a Certificate of Conformance or Certificate of Analysis. SJM will
notify Supplier after receipt of the Components if any of the Components fail to
meet Specifications. Supplier may, at its option and at its expense, re-inspect
the Components at SJM's premises or perform the re-inspection at its own
facilities. In the event of reported Components damage or failure of the
Components to meet the Specifications, both parties will support each other in
conducting failure investigations. To this end, Supplier agrees to provide
documentation to SJM relevant to the manufacture of the Components.

     1.4     PACKAGING. The Components will be suitably packed for transit per
the Specifications and in a manner that prevents deterioration or damage during
transit to SJM's facility. Where packaging requirements are specified by SJM,
packaging will be considered part of the Component for purposes of this
Agreement.

     1.5     LABELING. SJM is responsible for user information and labeling of
any finished medical device, with assistance from Supplier as requested,
regarding form and content. However, SJM shall be solely responsible for all
final decisions relating to user information and labeling of the finished
medical device. All Components supplied to SJM shall have, at a minimum, the
following identification information: Supplier Name, SJM Part Number, Lot Number
and Quantity shipped. Additional required information may be set forth in
Specifications.

     1.6     IDENTIFICATION. As further specified in Article 4, Supplier will
maintain identification to the raw material lots used in the fabrication of the
Components for a minimum period of seven (7) years from date of shipment to SJM.
Supplier will retain Device History Records (as that term is defined in 21 CFR
820.3(i)) for a minimum period of twenty-five (25) years (implantables) or
fifteen (15) years (capital equipment components/devices) or seven (7) years
(disposable components/devices) from date of shipment to SJM. Supplier will
provide a copy of Device History Records and related Device Master Records (as
those terms are defined in 21 CFR 820.3(i) and (j)) upon SJM's request.
Requested copies will be provided within five (5) business days.

     1.7     RAW MATERIALS. The Components shall not contain materials derived
from animal or human tissue or other biological substances, unless otherwise
disclosed in writing to SJM.

2.     COMPLAINTS / PRODUCT EVALUATION / NONCONFORMANCES

        SJM will file all reports it determines are required by FDA's Medical
Device Reporting (MDR), Medical Device Directive's Vigilance Reporting
regulations, and any other reports required by applicable regulating agencies.
Upon SJM's receipt of any customer complaint or other information alleging or
indicating that any Component is defective and if the allegedly defective
Component is returned to SJM, SJM may perform an initial internal product
evaluation and, if a preliminary determination is made that the possible defect
is design or manufacturing related, SJM may thereafter notify and forward the
allegedly defective Component to Supplier's product evaluation department and
require Supplier to perform an independent failure analysis of the returned
Component(s).

Supplier will cooperate with and assist SJM in preparing and submitting any
report requested by SJM. If SJM returns to Supplier either allegedly defective
Components or samples of Components suspected to have problems



86060 Ver. B
Supplier Quality Agreement Template
Page 2 of 8  
This confidential document is the property of St. Jude Medical and shall not be
reproduced, distributed, disclosed or used without the express written
consent of St. Jude Medical.



ST. JUDE MEDICAL

Supplier Quality Agreement - Components

--------------------------------------------------------------------------------


or defects, Supplier shall, upon written request, return such Components to SJM
after Supplier has performed the necessary analysis. Supplier will promptly
correct any and all root cause(s) of any identified nonconformance and provide
documentation evidencing the completion and effectiveness of such corrections to
SJM upon request.
Supplier will promptly notify SJM of any known or suspected noncompliance or
nonconformance to Specification(s), whether known from Supplier's internal
quality or other activities or information, or from third-party complaints,
regulatory bodies, or other sources. If Supplier becomes aware of any reason
that will cause Components not to comply with any Specification(s), Supplier
will notify SJM promptly and in advance of occurrence of the noncompliance.

3.     SUPPLIER SITE AUDITS

        Supplier will allow SJM to perform quality assurance inspections and
audits of Supplier's facility(ies) during regular business hours and upon ten
(10) business day advance written notice to Supplier unless SJM requires, in
good faith, more immediate access to Supplier's facility(ies), in which case
Supplier will not unreasonably deny SJM access to its facility(ies).
Additionally, if SJM determines an audit of Supplier's subcontractor is
necessary, Supplier agrees it shall use commercially reasonable efforts to
obtain subcontractor approval for SJM to conduct such audits. Supplier will
cooperate with SJM's inspector and will provide SJM access to non-proprietary
information and/or records that are associated with supplied Components in order
to properly perform any such inspection or audit. In cases where SJM has a
reasonable need to review proprietary information and/or records to determine
the quality of the Components supplied, Supplier will cooperate in good faith
with respect to the manner in which such records will be reviewed. The audit may
include, without limitation, records relating to manufacturing compliance with
the applicable specifications, quality control inspection reports and
procedures, design history requirements, and compliance to applicable United
States Food and Drug Administration ("FDA") and international quality system
regulatory requirements. If SJM requires any corrective action from Supplier in
connection with such audits for non-conformances, Supplier will take said
corrective action or will promptly inform SJM in writing of the reasons why
Supplier believes such corrective action is not required or cannot be completed
within the time period set forth by SJM. Following completion of corrective
action by Supplier, SJM may conduct a follow-up audit to verify completeness and
effectiveness of any agreed upon and documented corrective action. Further
actions may result if, in SJM's judgment, the corrective actions cannot be
verified and/or are believed to be ineffective in preventing further
occurrences, up to and including termination of the parties' commercial
relationship.

4.     REGULATORY

        SJM must comply with specific quality system requirements, including
current revisions of US FDA 21 CFR 820, EN/ISO 13485 and 14971, and Japan's
Ministry of Health, Labour and Welfare (MHLW) Ministerial Ordinance No. 169.
Supplier warrants that its manufacturing processes and systems and the
Components comply with all applicable specifications, laws and regulations
including but not limited to 21 CFR Part 820, at all times during this
Agreement.

        Supplier will notify SJM within five (5) business days of receiving any
advance notice of a planned inspection of any Supplier facility(ies) involved
with manufacturing, assembly, or packaging of Components by any international,
national or local regulatory or legal compliance agency or organization, e.g.,
US FDA, EU Notified Body, EU Competent Authority, and CE mark certification
organizations. If any regulatory or legal agency or organization commences an
inspection of any such Supplier facility(ies) without providing advance notice
to Supplier, Supplier will notify SJM within one (1) business day of the
commencement of such inspection.



86060 Ver. B
Supplier Quality Agreement Template
Page 3 of 8  
This confidential document is the property of St. Jude Medical and shall not be
reproduced, distributed, disclosed or used without the express written
consent of St. Jude Medical.



ST. JUDE MEDICAL

Supplier Quality Agreement - Components

--------------------------------------------------------------------------------


     If Supplier is issued inspectional observations or citations (e.g., US FDA
Form FDA-483 or similar document) or any other correspondence or notification
from a regulatory or legal organization asserting any noncompliance(s) affecting
Components or any facility(ies) used to manufacture, hold, or process Components
(including but not limited to a US FDA Warning Letter or untitled letter),
Supplier will notify and provide a copy of the observations, citations, or other
notification or correspondence to SJM within one (1) business day of its
issuance to Supplier. Supplier will respond to any such communication in writing
within any requested or applicable time frame (e.g., 15 days for US FDA Form-483
or Warning Letter) and will provide a copy of its response to SJM at the time
submitted to the relevant regulatory or legal organization. Prior to submitting
its response, Supplier will allow SJM reasonable time to review the planned
response insofar as the response relates to the Components or their manufacture,
packaging, or processing.

     Supplier agrees that entities with regulatory oversight of SJM's products
(e.g., EU Notified Body, EU Competent Authority, or US FDA) may examine all
records and information, including technical documentation, associated with the
Components to the extent authorized by law or regulation, and may audit
Supplier's and its subcontractor's manufacturing facilities to the extent and in
any manner authorized by law or regulation.

     Table 1 identifies Supplier's record retention responsibilities. Supplier
must notify SJM prior to destroying any records listed in Table 1 that are
associated with Components, and agrees to send the records to SJM upon request,
in lieu of destroying the records.

     Checkmark below indicates which type of SJM devices supplied Components are
utilized in relation to requirements surrounding record retention periods.


Serviceable devices [   ]
Disposable devices [   ]
Implantable devices [X]





86060 Ver. B
Supplier Quality Agreement Template
Page 4 of 8  
This confidential document is the property of St. Jude Medical and shall not be
reproduced, distributed, disclosed or used without the express written
consent of St. Jude Medical.



ST. JUDE MEDICAL

Supplier Quality Agreement - Components

--------------------------------------------------------------------------------


Table 1: Primary Supplier Record Retention Requirements
 


Record Description Supplier Retention Period for Components Used in Serviceable
Devices
Supplier Retention Period for Components Used in Disposable Devices
Supplier Retention for Components used in Implantable Devices Calibration
Records 15 years
  7 years 25 years Customer Shipment Records 15 years
  7 years 25 years Design Specifications 15 years
  7 years 25 years Device History Files 15 years after last device has been
manufactured
7 years after last device has been manufactured 25 years after last device has
been manufactured
  Device History Records Non-Disposable Devices - 15 years after last device has
been manufactured
  7 years after manufacturing date 25 years after manufacturing date EU
Technical File/Design Dossier Permanent
  Permanent Permanent Facility Records, including, but not limited to: Water
System, HEPA and Maintenance 15 years
  7 years 25 years In-Process and Final Product Test Records 15 years after last
device has been manufactured
  7 years after last device has been manufactured 25 years after last device has
been manufactured
  Lot History Records 15 years
  7 years 25 years Manufacturing Processes and Instructions 15 years
  7 years 25 years Raw Material / Component Traceability Records 15 years
  7 years 25 years



86060 Ver. B
Supplier Quality Agreement Template
Page 5 of 8  
This confidential document is the property of St. Jude Medical and shall not be
reproduced, distributed, disclosed or used without the express written
consent of St. Jude Medical.



ST. JUDE MEDICAL

Supplier Quality Agreement - Components

--------------------------------------------------------------------------------


Record Description Supplier Retention Period for Components Used in Serviceable
Devices
Supplier Retention Period for Components Used in Disposable Devices
Supplier Retention for Components used in Implantable Devices Process
Qualification (including tooling and fixtures) and Process Validation
Documentation 15 years after last device has been manufactured
  7 years after last device has been manufactured 25 years after last device has
been manufactured
  Process Risk Assessment documentation (i.e. FMEA)
15 years
  7 years 25 years Product and Label Specifications 15 years
  7 years 25 years Sterilization Process and Test Records 15 years after last
device has been manufactured
  7 years after last device has been manufactured 25 years after last device has
been manufactured
  Identity of Subcontractors of Supplier used in the manufacture, processing,
testing, or inspection of SJM product. 15 years
  7 years 25 years Technical Records Permanent
  Permanent Permanent


5.     FIELD ACTION

        If either Supplier or SJM determines or is required or requested by any
regulatory agency or other legal authority to undertake a field action relating
to any of the finished devices incorporating Components, the non-acting party
will cooperate and assist in locating and retrieving the finished medical
devices or Components and provide applicable documentation to the party
conducting the field action as reasonably necessary. Further actions may result
in the event such field action is due to Supplier's failure to meet its quality
system requirements or if Components do not conform to Specifications.
        If Supplier undertakes a field action (whether on its own initiative or
at the request of a third-party other than SJM) or is required or requested by
any regulatory agency or other legal authority to undertake a field action, and
such field action relates to any Components or finished products that
incorporate Components, Supplier shall notify SJM as promptly as possible and no
later than two (2) business days after the decision, request, or requirement to
undertake the field action, as applicable.

6.     CERTAIN DEFINITIONS

        For purposes of this Agreement: (a) "Component" means all constituent
parts, elements, ingredients, assemblies, sub-assemblies, raw materials, or
similar items incorporated into an SJM medical device, which Supplier is
qualified to supply to SJM and which SJM may purchase from time to time from
Supplier; and (b) "Specification" means the detailed description of the
requirements for a Component as set forth in the technical drawings or other
documentation associated with such Component. Unless otherwise provided, all
terms used in this Agreement that are defined in the QSR or other FDA
regulations have the meanings set forth in those regulations.



86060 Ver. B
Supplier Quality Agreement Template
Page 6 of 8  
This confidential document is the property of St. Jude Medical and shall not be
reproduced, distributed, disclosed or used without the express written
consent of St. Jude Medical.



ST. JUDE MEDICAL

Supplier Quality Agreement - Components

--------------------------------------------------------------------------------


7.     SJM AFFILIATES

        This Agreement shall apply to all Components supplied to any SJM
Affiliate and any such Affiliate shall be deemed a third party beneficiary of
this Agreement. For purposes hereof, "Affiliate" means any entity that, from
time to time, directly or indirectly controls, is controlled by, or is under
common control with SJM, or that is a successor (including, without limitation,
by change of name, dissolution, merger, consolidation, reorganization, sale or
other disposition) to SJM or its business and assets. Other than as expressly
set forth in this Section, this Agreement does not and is not intended to confer
any rights or remedies upon any person other than the parties.

8.     NOTICES TO SJM

        Any notices to be given by Supplier to SJM pursuant to this Agreement
shall be sent via email to the SJM Supplier Quality Manager at each affected
ship-to site. In addition to email notification, any notices concerning matters
set forth in Section 1 (General), Section 2 (Complaints/Product
Evaluation/Nonconformances), Section 3 (Supplier Site Audits), Section 4
(Regulatory) or Section 5 (Field Action) shall also be sent to the SJM Supplier
Quality Manager at each affected ship-to site by certified or registered mail,
return receipt requested, postage prepaid by FedEx or comparable overnight or
express mail service with delivery confirmation.

9.     CHOICE OF LAW/FORUM/VENUE

        Any provisions relating to choice of law, forum or venue set forth in a
supply agreement, purchase order or similar commercial agreement between SJM and
Supplier relating to the purchase and sale of Components shall likewise apply to
this Agreement with respect to matters arising hereunder relating to such
Components.

10.   TERM

        This Agreement is effective as of the Effective Date and shall remain in
effect for so long as any Components furnished by Supplier to SJM may be in use.

11.   ASSIGNMENT

        Neither party may transfer or assign this Agreement or any of its
respective rights or obligations hereunder to any third party, either directly
or by operation of law, without the prior written consent of the other party,
which consent will not be unreasonably withheld, except that no consent or
notice will be required if SJM assigns this Agreement or any of its respective
rights or obligations hereunder to an Affiliate..

12.   COMPLETE AGREEMENT/MODIFICATIONS/WAIVERS/SEVERABILITY

        This Agreement contains the complete agreement between the parties
relating to the subject matter hereof and there are no other promises,
representations, inducements, terms or conditions, except as herein provided.
This Agreement supersedes and terminates all prior agreements, whether oral or
written, relating to the subject matter hereof, and any actual or alleged
promises, representations, inducements, terms, conditions or agreements relating
to the subject matter hereof which are not expressly made a part of this
Agreement are invalid, void and unenforceable. This Agreement may be modified
only by written agreement signed by duly authorized officers of each party.
Waiver by a party of a breach or violation of any provision of this Agreement
shall not operate as, or be construed to be, a waiver of any prior, concurrent
or subsequent breach. None of the provisions of this Agreement are considered
waived by a party except when such waiver is given in writing.



86060 Ver. B
Supplier Quality Agreement Template
Page 7 of 8  
This confidential document is the property of St. Jude Medical and shall not be
reproduced, distributed, disclosed or used without the express written
consent of St. Jude Medical.



ST. JUDE MEDICAL

Supplier Quality Agreement - Components

--------------------------------------------------------------------------------


        In the event any provision in this Agreement is held to be invalid or
unenforceable, all other provisions of this Agreement are deemed severable and
will remain enforceable to the full extent permitted by law.

13.   COUNTERPARTS/FACSIMILE SIGNATURES

        This Agreement may be executed in counterparts, each of which are deemed
an original, but which together constitute one and the same instrument. Copies
of signatures sent by facsimile transmission or by PDF scan/email transmission
are deemed to be originals for purposes of execution and proof of this
Agreement.

IN WITNESS WHEREOF, the authorized representatives of the parties have executed
this Agreement as of the Effective Date.
 


NVE Corporation SJM   By: /s/ Daniel A. Baker    By: /s/ STEVE WALSTROM   
           (Signature)            (Signature)     Name: Daniel A. Baker    Name:
STEVE WALSTROM               (Printed Name)            (Printed Name)     Title:
President and CEO    Title: SR. DIRECTOR, SUPPLIER ASSURANCE   
        (Position in company)         (Position in company)




86060 Ver. B
Supplier Quality Agreement Template
Page 8 of 8  
This confidential document is the property of St. Jude Medical and shall not be
reproduced, distributed, disclosed or used without the express written
consent of St. Jude Medical.